Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Suspension of Action
Applicant's request filed on June 30, 2021 for suspension of action in this application under 37 CFR 1.103(a), is denied as being improper.  Action cannot be suspended in an application awaiting a reply by the applicant.  See MPEP § 709.  
Also, see the Petition Decision filed August 5, 2021.  The claims filed by the Applicant on December 30, 2020, in this case will be examined.
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed September 30, 2020, are hereby withdrawn:
Objection to Claim 3,
Rejection of Claims 15 and 16 under §112(b),
Statutory Double Patenting Rejection of Claims 1-20.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12 has been canceled, and Claim 12 has been incorporated into Claim 1.
wherein in the second mode, the one or more door panels are opened, and a switch mechanism to alternate between the first mode and the second mode.”
Allowable Subject Matter
Claims 1-11, and 13-20 are allowable as amended by the Applicant and through the Examiner’s Amendment.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose with the one or more door panels a switch mechanism to alternate between the first mode and the second mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736